         Case 1:17-cv-01330-RDM Document 100 Filed 09/12/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                             )
MEAGHAN BAUER and STEPHANO                   )
DEL ROSE,                                    )
                                             )
                      Plaintiffs,            )
                                             )
               v.                            )  Civil Action No. 1:17-cv-1330 (RDM)
                                             )
ELISABETH DEVOS, in her official capacity as )
Secretary of Education, and THE              )
DEPARTMENT OF EDUCATION                      )
                                             )
                      Defendants.            )
__________________________________________)

                                     JOINT STATUS REPORT

        Pursuant to the Court’s Minute Order entered on September 4, 2019, the parties have met

and conferred to discuss whether and how the student borrower regulations released by the U.S.

Department of Education (“Department”) on August 30, 2019, and which are to be published in

the Federal Register, affect this litigation.

        The parties do not believe the forthcoming regulations have any effect on this litigation

because the Court has already entered final judgment for Plaintiffs. On September 12, 2018, the

Court issued a Memorandum Opinion and Order that granted Plaintiffs’ motion for summary

judgment and denied Defendants’ cross-motion for summary judgment. ECF No. 87. On

September 18, 2018, the Court entered another Memorandum Opinion and Order that immediately

vacated the Department’s final rule delaying the Department’s 2016 borrower defense regulations,

see 83 Fed. Reg. 6458 (Feb. 14, 2018), vacated the Department’s stay of those same regulations

pursuant to Section 705 of the APA (“Section 705 Stay”), see 82 Fed. Reg. 27,621 (June 16, 2017),

and stayed its vacatur of the Section 705 Stay until October 12, 2018. ECF No. 91. The stay
        Case 1:17-cv-01330-RDM Document 100 Filed 09/12/19 Page 2 of 2



expired on October 16, 2018, see Oct. 12, 2018 Minute Order (temporarily extending stay of

vacatur until October 16, 2018), on which date the Court entered a Memorandum Opinion and

Order denying a motion to preliminarily enjoin the 2016 borrower defense regulations. See CAPPS

v. DeVos, 344 F. Supp. 3d 158 (D.D.C. 2018).

       The Court’s judgment in this case is thus final, and the parties believe the case should be

administratively closed. As such, the parties do not believe it is impacted by the Department’s

forthcoming borrower defense regulations.

  Dated: September 12, 2019                           Respectfully Submitted,

  /s/ Adam R. Pulver                                  JOSEPH H. HUNT
  Adam R. Pulver                                      Assistant Attorney General
  D.C. Bar No. 1020475
  Scott L. Nelson                                     MARCIA BERMAN
  D.C. Bar. No. 413548                                Assistant Branch Director
  Public Citizen Litigation Group
  1600 20th Street NW                                  /s/ R. Charlie Merritt
  Washington, DC 20009                                R. CHARLIE MERRITT (VA # 89400)
  (202) 588-7790                                      Trial Attorney
  apulver@citizen.org                                 U.S. Department of Justice
                                                      Civil Division, Federal Programs Branch
  Counsel for Plaintiffs                              919 East Main Street, Suite 919
                                                      Richmond, VA 23219
                                                      (202) 616-8098
                                                      robert.c.merritt@usdoj.gov

                                                      Counsel for Defendants
